Name: Commission Regulation (EC) No 347/2003 of 30 December 2002 establishing for 2003 the "Prodcom list" of industrial products provided for by Council Regulation (EEC) No 3924/91
 Type: Regulation
 Subject Matter: marketing;  economic analysis;  trade policy;  industrial structures and policy;  production
 Date Published: nan

 Avis juridique important|32003R0347Commission Regulation (EC) No 347/2003 of 30 December 2002 establishing for 2003 the "Prodcom list" of industrial products provided for by Council Regulation (EEC) No 3924/91 Official Journal L 057 , 03/03/2003 P. 0001 - 0293Commission Regulation (EC) No 347/2003of 30 December 2002establishing for 2003 the "Prodcom list" of industrial products provided for by Council Regulation (EEC) No 3924/91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production(1), and in particular Article 2(6) thereof,Whereas:(1) Regulation (EEC) No 3924/91 requires Member States to carry out a Community survey of industrial production.(2) The survey of industrial production must be based on a list of products identifying the industrial production to be surveyed.(3) A list of products is necessary to permit alignment between production statistics and external trade statistics and to afford comparison with the Community product nomenclature (CPA).(4) The list of products required by Regulation (EEC) No 3924/91 and referred to as the "Prodcom list", is common to all Member States, and is necessary in order to compare data across Member States.(5) The Prodcom list needs to be updated and it is therefore necessary to establish that list for 2003.(6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom(2),HAS ADOPTED THIS REGULATION:Article 1The Prodcom list for 2003 shall be as set out in the Annex.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 374, 31.12.1991, p. 1.(2) OJ L 181, 28.6.1989, p. 47.ANNEX>TABLE>* = modified heading of the 2002 list. £ = correction of an error of the 2002 list.[curren] = modified description of the 2002 list.@ = unit differs from CN unit.